Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raoul Lafond appeals from the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lafond, No. 6:96-cr-00212-WO-1 (M.D.N.C. Oct. 31, 2012). Additionally, we deny La-fond’s motion for release pending appeal, for an en banc hearing, and for this court to assume jurisdiction over his motion pending in the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.